UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1252


In re: PETITIONER THOMAS MOUYER RENRICK, IV, a/k/a T-Mack, a/k/a T,
a/k/a Mack,

                      Petitioner.



              On Petition for Writ of Mandamus. (6:11-cr-00338-JMC-16)


Submitted: October 25, 2019                                  Decided: November 6, 2019


Before WILKINSON, AGEE and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Mouyer Renrick, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Mouyer Renrick, IV, petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that, on August 30, 2019, the district court denied Renrick’s § 2255 motion as

untimely filed. Accordingly, because the district court has recently decided Renrick’s case,

we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2